DETAILED ACTION
Response to Amendment
All pending claims 1-10 filed February 9, 2021 were examined in this non-final office action.
Response to Arguments
Applicant’s arguments, see remarks filed February 9, 2021, with respect to the rejection(s) of claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Ito was clarified and Pinkus would have taught Ito techniques necessary to require a user operation in a restrictive purchase situation. Abe was withdrawn in favor of Pinkus thereby rendering arguments hinged on Abe in combination with Ito moot.
Rejection under 35 USC 101 is withdrawn in light of remarks filed February 9, 2021.
Examiner’s Request
The undersigned examiner is requesting a telephone interview with Applicant’s patent counsel. There may be some translation issues that once resolved should help move prosecution forward. Also, 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 USC 103 as being unpatentable over Ito, US 2013/0067463, in view of Pinkus et al, US 2013/0253999 “Pinkus.”
In Ito, see at least:
Regarding claim 1: A software management device comprising:
[0055] FIG. 1 illustrates an example of a configuration of a device management system according to a first embodiment.  A device management system 1 shown in FIG. 1 is broadly divided into a user environment E1 and a manufacturer environment E2.  The user environment E1 and the manufacturer environment E2 are connected via a wide area network 80 such as the Internet.
[0056] The user environment E1 is a system environment of a user (client) of an image forming apparatus 40 into which programs are to be installed.  For example, the user environment E1 corresponds to a company or an office that is the user of the image forming apparatus 40.  The user environment E1 includes at least one image forming apparatus 40 and at least one user PC 50.  The image forming apparatus 40 is a multifunction peripheral including plural functions of printing, scanning, copying, and fax transmission, provided in a single unit.  However, the image forming apparatus 40 may only have one of these functions.  Functions of the image forming apparatus 40 may be expanded according to need by adding or updating software components (hereinafter, simply referred to as "components").  The user PC 50 is used for making procedures to purchase components to be added to the image forming apparatus 40.  There may be plural user environments E1 in accordance with the number of users (number or users in units of companies and offices). 
[0057] Meanwhile, the manufacturer environment E2 is a system environment of a vendor of the components to be added to the image forming apparatus 40.  For example, the manufacturer environment E2 is operated by the manufacturer of the image forming apparatus 40.  The manufacturer environment E2 includes a license management server 10, a sales server 20, and a download server 30.  The sales server 20 is a computer that receives purchase applications for components from the user environment E1.  The sales server 20 is provided in each sales region (for example, the US, Europe, Japan, Asia excluding Japan, etc.) of the image forming apparatus 40, and each sales server 20 receives purchase applications from user environments E1 belonging to the corresponding sales region. 
[0058] The download server 30 is a computer for managing the entities of components.  The user environment E1 downloads, from the download server 30, an entity of the component for which the purchase application has been submitted.  The license management server 10 is a computer for managing a license (usage authority) of the purchased component.  Components of the present embodiment are distributed in units of sales packages.  Furthermore, components may be distributed in a set including a group of plural sales packages.  A group of plural sales packages is simply referred to as a "group" in the present embodiment.
[0219] In FIG. 40, a device management apparatus 60 is added to the user environment E1.  The device management apparatus 60 is a computer such as a PC (personal computer) that can collectively perform the operations of acquiring and installing a component to be operated in the image forming apparatus 40 and a license (usage authority) of the component.  The hardware configuration of the device management apparatus 60 may be the same as that shown in FIG. 6.  However, the device management apparatus 60 includes a display device such as a liquid crystal display and an input device such as a keyboard and a mouse.  The device management apparatus 60 is connected to the image forming apparatuses 40 via a network 80 (wired or wireless) such as LAN (Local Area Network).  Furthermore, the user PC 50 may also be connected to the network 80.  Furthermore, the user PC 50 may also serve as the device management apparatus 60. 
[0220] FIG. 41 illustrates an example of a functional configuration of the device management apparatus 60 according to the second embodiment. 
[0221] As shown in FIG. 41, the device management apparatus 60 includes a UI control unit 611, a package information acquiring unit 612, a device information acquiring unit 613, an install destination receiving unit 614, a validity confirmation unit 615, a package acquiring unit 616, a license acquiring unit 617, an install control unit 618, an uninstall destination determining unit 619, a deactivation control unit 620, and an uninstall control unit 621. 
a communication unit, connected to an information management device and configured to receive a product list from the information management device;
See at least Fig. 5 (10, 20).
an input unit, configured to receive a user operation;
See at least Fig. 5 (20, 22, 50, 51)
a display which is a section that displays a product list showing a software product satisfying a predetermined condition, and displays a product list including an item indicating a registered face-to-face selling product which is sold on a face-to-face basis and for which license information has been registered, in a case where the registered face-to-face selling product satisfies the predetermined condition); and
[0126] FIG. 19 illustrates a display example of a function expansion setting menu screen page.  A function expansion setting menu screen page 510 is for displaying various menus relevant to expanding functions of the image forming apparatus 40.  When a predetermined operation is entered, the UI control unit 426 causes the operations panel 45 to display the function expansion setting menu screen page 510.  In the function expansion setting menu screen page 510, when a new addition menu 511 is selected, the UI control unit 426 causes the operations panel 45 to display a product key enter screen page. Please note: New Addition 511 represents a ‘face-to-face” selling product. Update 512 represents existing software installed in image forming device 40.
[0199] FIG. 36 is a sequence diagram for describing process procedures of a sales package update process.  When an update menu 512 is selected in the function expansion setting menu screen page 510 displayed on the operations panel 45 (step S401), the package update unit 423 specifies the product IDs and versions of the sales packages installed in the image forming apparatus 40, and sends a request to update the sales packages to the package update support unit 153 of the component server unit 15 (step S402).  The product IDs and versions of the sales packages are acquired from the install information management table 427.
[0190] To update a license, a user selects a function expansion management menu 513 in the function expansion setting menu screen page 510 (see FIG. 19) displayed on the operations panel 45.  The UI control unit 426 causes the operations panel 45 to display a function expansion management screen page when the function expansion management menu 513 is selected. 
[0187] Furthermore, the expiration date of the license is not determined when the article is purchased (when a purchase application is submitted to the sales server 20), but the expiration date is determined when the sales package is installed (i.e., when starting to use the license starts).  Accordingly, licenses can be handled with flexibility.  Specifically, after purchasing an article, a user can install a sales package at any convenient time, without loosing any time from the license validity period. Please note: Ito is describing a predetermined condition- the package was purchased.
[0191] FIG. 34 illustrates a display example of a function expansion management screen page.  A function expansion management screen page 560 has a sales package list display area 561.  The sales package list display area 561 displays a list of sales packages installed in the image forming apparatus 40.  The list has check buttons provided for each sales package.  When a user ticks a check button of a sales package for which a license is to be updated, and a license acquire/update button 562 is selected, the UI control unit 426 causes the operations panel 45 to display a license acquire/update screen page. Please note: 
a controller that
 non-restrictively receives a user operation with respect to an on-line selling product, which is a software product sold on line, in a case where the user has an on-line purchase right, and
[0068] FIG. 5 illustrates an example of a functional configuration of the device management system 1 according to the first embodiment.  As shown in FIG. 5, the sales server 20 includes an article registration unit 21, a sales management unit 22, a product key report unit 24, and an article master 23. 
[0069] The article registration unit 21 downloads information indicating a list of sales packages that are integrally managed in the license management server 10.  Based on this list, the article registration unit 21 registers, in the article master 23, article configuration information entered by an operator.  The sales management unit 22 receives purchase applications from the user PC 50, for articles having article information registered in the article master 23.  The sales management unit 22 causes the license management server 10 to issue a product key for the purchase application.  The product key report unit 24 transmits the issued product key to the user PC 50, as a response to the purchase application. Please note: User’s PC 50 has an online purchase right.
[0136] FIG. 23 illustrates a display example of an install list screen page.  In an install list screen page 540, a list of sales packages that may be install objects (install candidates) is displayed.  A check button is provided for each sales package, which is used for selecting whether to install the corresponding sales package.  A user ticks the check button of the sales package to be the install object.  In FIG. 23, packages 1 through 4 are install candidates, and packages 1 to 3 are selected as install objects.
restrictively receives a user operation with respect to the registered face-to-face selling product in a case where the user does not have the on-line purchase right.
Rejection is based upon the teachings applied to claim 1 in part by Ito and further taught and/or suggested by Ito-Pinkus. Although Ito disables installation operation of one or more software packages by hiding checkboxes, see at least Fig. 27 (553c, 554c, 555c), Ito however is silent regarding restrictively receiving a user operation. Pinkus on the other hand would have taught Ito techniques for preventing operations until a user operation is received.
In Pinkus, see at least:
[0098] … Once passenger 115 has entered the appropriate data, passenger 115 may purchase the deal by selecting purchase button 1505.  In some embodiments, purchase button 1505 may be disabled, or grayed out, until the passenger 115 has entered the required data for payment processing.  If, however, passenger 115 does not wish to purchase the deal, they may exit payment information screen 1500 by pressing cancel button 1506. Please note: User operation is entering the required data for payment processing.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques for preventing a purchase operation by graying out the purchase button until payment is made as taught by PInkus would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Pinkus to the teachings of Ito would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 2-7: Rejections are based upon the teachings and rationale applied to claim 1. 
Regarding claims 8 and 9: Rejections are based upon the teachings and rationale applied to claim 1. 
Regarding claim 10: Rejection is based upon the teachings and rationale applied to claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        May 4, 2021